Citation Nr: 1022405	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  07-21 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for pain in joints and 
bones, to include claimed as arthritis. 


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1974 to June 1994.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.  The case was 
previously before the Board in June 2009 and was remanded for 
further development.  

A claim of service connection for right ear hearing loss was 
denied in September 2006, and the Veteran filed a notice of 
disagreement.  Pursuant to the Board's remand instructions, a 
statement of the case confirming that decision was issued in 
September 2009; however, the Veteran did not perfect an 
appeal.  Accordingly, the claim for service connection for 
right ear hearing loss is no longer before the Board.  

In his April 2007 Substantive Appeal, the Veteran requested a 
hearing before the Board.  In June 2008 he withdrew his 
request.  As no other hearing requests are pending, the Board 
may proceed to adjudicate the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the claim was previously before the Board in 
June 2009 and was remanded for further development.  
Unfortunately, another remand is required.  Although the 
Board regrets the additional delay, it is necessary to ensure 
due process is followed and that the Veteran is afforded 
every possible consideration.

The Veteran is seeking service connection for pain in his 
joints and bones, which has been characterized as arthritis.  
He reports that the condition began in service and has 
continued since that time.  Service treatment records 
indicate that he complained of knee pain on three occasions 
in service, in 1974, 1981, and 1983. During his 1993 
separation physical examination, he reported a history of 
joint pain; however, on objective examination, no joint 
abnormalities were found. 

The claims file contains VA treatment records including x-
rays, which revealed degenerative changes in the Veteran's 
left big toe, right shoulder, and low back.  He has 
consistently reported steady pain in most of his joints that 
is alleviated with analgesics.  

The Veteran is competent to describe the symptoms he has 
experienced that are capable of lay observation.  See Charles 
v. Principi, 16 Vet. App. 370, 374 (2002).  Furthermore, his 
contentions are supported by the statements he made during 
his separation physical examination.  In addition, the 
Veteran's statements establish that his joint pain has 
continued since service.  The Board cannot reject, or find 
nonprobative, lay evidence simply because it is not 
accompanied by contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 ( Fed. Cir. 2006).  The Board 
therefore finds that an examination is necessary to determine 
the nature and likely etiology of the Veteran's claimed joint 
and bone pain.  38 C.F.R. § 3.159(c)(4) (2009).  

Accordingly, the case is remanded for the following actions:  

1.	Schedule the Veteran for an 
appropriate VA examination to 
determine the current nature and 
likely etiology of the claimed joint 
and bone pain condition.  The claims 
file must be made available to the 
examiner for review prior to the 
examination.  A complete description 
of his symptoms should be obtained 
from the Veteran, and any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  For any 
diagnosed disorder, the examiner 
should identify the joints affected 
and the examiner must provide an 
opinion as to whether it is at least 
as likely as not (50 percent or 
greater probability) that the disorder 
is related to the Veteran's active 
service.  

The examiner should provide a rationale 
for all opinions given.  If the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain 
why an opinion cannot be provided 
without resort to speculation.

2.	Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
Veteran an opportunity to respond.  
Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


